The judgment of ’the court was pronounced" by
Eustis, C. J.
This suit is a branch of the litigation of the plaintiffs against James R- Conner, reported in % Annual Reports, p. 88. It is brought against the defendants as sureties on a bond given by them for the faithful discharge of Ms duties as receiver, under the appointment of the court before which the suit for the settlement of the partnership was pending. There was judgment against the defendants for the amount of the verdict of the jury against Conner, as receiver, which was afterwards affirmed by this court, to wit, the sum of $4,290 63, and the defendants have appealed.
The defendants have pleaded that their domicil was out of the jurisdiction *43of the court in which they were sued. This exception was overruled, and we think correctly. The Code of Practice provides as “ a general rule” that a party must be sued at his domicil, but to this rule there are many exceptions, and parties by contracting certain obligations have been considered as thereby waiving this privilege of domicil. A joint obligation has been held to be a waiver of it, on the part of the debtors. Thompson v. Chrélien, 3 Robinson, 26. Toby v. Hart, 8 La. 523. It often happens in the administration of justice, in order to secure and carry into effect the rights of litigants, that security is required to'be given, and wheneverit is given under an order of court, we understand the security to be what is called in our'Code judicial. The domicil of judicial sureties is required by law to be within the jurisdiction of the court in which the suretyship is undertaken. The contract itself is, under the authorities quoted, and, we think, on principle, a waiver of domicil, and the defendants are-properly amenable to the jurisdiction of the court.
The bond recites that James 'R. Conner-has’been appointed, 'by order of the District Court, receiver of the effects and property -of the co-partnership, which has'been sequestered in this case, with authority to collect the debts due the co-partnership, and to sell the effects-and property thereof, and to pay and discharge the claims against the same, the same having been put into his hands and control for that purpose in conformity -with the decree of the court. The value of cotton and property transferred to him as receiver was, as ascertained by inventory, $10,000. There-were two judgments against Conner, as receiver; the first for-$4,844 51,-which was reversed by the appellate court; the second was for $4,290 63, which was-affirmed by this court. ' This second judgment was offered in evidence against the defendants, and we think was, properly admitted. The defendants were not conbluded in their rights by this judgment, but it was evidence against them until its effect was impugned. Poth'ier on Obligations, § 61, de Re Judicatd. 10 Toullier, § 210. In Irish, v. Wright, 12 Robinson, 576, it was held that in a-legal suretyship the judgment against the principal debtor is res judicata against the surety. We think the defendants are bound jointly, and not in solido. Judgment affirmed.